Citation Nr: 1142487	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-13 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to exposure to herbicides.     


REPRESENTATION

Veteran represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active service from January 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington.                  

In December 2010, the Board remanded this case.  For the reasons explained below, it is again necessary to return this case to the RO for further development.  This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Applicable regulations provide that a Veteran who served on active duty in Vietnam during the Vietnam era (from January 9, 1962, through May 7, 1975) is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Board notes that VA has verified that the Veteran served on active duty from January 1968 to September 1969.  This service includes time spent in the Republic of Vietnam from August 1968 to August 1969.  The Veteran is therefore presumed to have been exposed to Agent Orange.

In this case, the Veteran maintains that he currently has a heart disorder, to specifically include ischemic heart disease, that is related to his in-service exposure to herbicides.  In this regard, the Board notes that ischemic heart disease was recently added to the lists of diseases for which service connection can be established on a presumptive basis as due to exposure to herbicides within the Republic of Vietnam during the Vietnam era.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).
    


Pursuant to the Board's December 2010 remand, the Veteran underwent a VA examination in January 2011.  The examination was conducted by J.C.P., M.D.  In the examination report, Dr. P. stated that following a physical examination and a review of the evidence of record, it was his determination that there was no evidence that the Veteran had ischemic heart disease or coronary artery disease.  Rather, Dr. P. indicated that the Veteran had a history of hypertension and had either a dilated hypokinetic cardiomyopathy secondary to rapid ventricular response and atrial fibrillation or idiopathic cardiomyopathy.         

In June 2011, the RO issued a supplemental statement of the case (SSOC) in which the January 2011 VA examination was discussed.  Later that month, the Veteran submitted a VA Form 21-0960A-1, Ischemic Heart Disease Disability Benefits Questionnaire, that was completed by a private physician, J.G.J., M.D.  In the form, Dr. J. stated that the Veteran had ischemic heart disease.  The Veteran's case was then recertified to the Board in September 2011.  

When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

In light of the above, the Board observes that the June 2011 form that was completed by Dr. J. was submitted subsequent to the June 2011 SSOC and prior to recertification of the Veteran's claim to the Board in September 2011.  This evidence has not been reviewed by the RO.  Thus, under the circumstances, the Board must remand this matter to the RO for consideration of the claim in light of the additional evidence received since the June 2011 SSOC, and for issuance of an SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2011).

The Board also notes that in the June 2011 form, Dr. J. noted that in regard to diagnoses that pertained to the Veteran's ischemic heart disease, the Veteran had angina, that was originally diagnosed in January 2008, and atherosclerotic heart disease, that was originally diagnosed in February 2008.  He also referred to a stress test that was conducted in January 2008.  In this regard, the Board observes that although the evidence of record includes records from Dr. J., the records are only dated from August 2003 to January 2007.  Clearly, in light of the above, there are additional records from Dr. J. subsequent to January 2007.  Inasmuch as the VA is on notice of the existence of additional records, these records should be obtained prior to any further appellate review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As additional action by the RO may be helpful in either obtaining such putative records, or documented information that the records cannot be obtained, the Board determines that further development in this regard is warranted.  Id.  

The Board further notes that at the time of the January 2011 VA examination, the June 2011 form from Dr. J. had not yet been completed, and as such, the VA examiner, Dr. P., did not have the opportunity to review Dr. J.'s form in which he diagnosed the Veteran with ischemic heart disease.  Thus, the Board finds that the January 2011 VA examination report is incomplete.  Accordingly, this case should be returned to Dr. P. for an addendum opinion that addresses the pertinet question of whether the Veteran has ischemic heart disease.  

Therefore, the case is REMANDED for the following action:

1.  All private medical records from Dr. J.G.J. pertaining to his treatment of the Veteran since January 2007 should be requested and associated with the claims folder.  

2.  Return the claims file to Dr. J.C.P., the examiner who conducted the January 2011 VA examination, and request that he provide an addendum opinion.  In the addendum opinion, Dr. P. must specifically note that he had reviewed the June 2011 form completed by Dr. J., and any private medical records received from Dr. J.  Given that Dr. J. has diagnosed the Veteran with ischemic heart disease, Dr. P. must reconcile that diagnosis with his previous opinion that the Veteran did not have ischemic heart disease.  In doing so, Dr. P. must specifically state whether the Veteran has ischemic heart disease.  A rationale should be provided for any opinion or conclusion expressed.   

3.  If the examiner from the January 2011 VA examination is no longer available, the RO should arrange to either have the Veteran's claims file reviewed for an opinion by a physician in the cardiology department, or if necessary, afford the Veteran a new VA cardiology examination, in order to determine if the Veteran has ischemic heart disease.  The RO should send the Veteran's claims file for review, and the examiner should indicate that the claims file was reviewed.  Following a review of the relevant medical records in the claims file, to specifically include the January 2011 VA examination report, in which the examiner indicated that the Veteran did not have ischemic heart disease, and the June 2011 form completed by Dr. J., in which he diagnosed the Veteran with ischemic heart disease, the examiner must specifically state whether the Veteran has ischemic heart disease.  A rationale should be provided for any opinion or conclusion expressed.   

4.  After completion of the above, and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO must provide the Veteran and his representative, if any, an SSOC which addresses the evidence received in June 2011 and any subsequently received evidence, and they should be given an opportunity to respond.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


